[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-12621                   March 27, 2008
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                     D. C. Docket No. 07-20002-CR-AJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WILLIAM PUENTES CERVERA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 27, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Appellant William Puentes Cervera appeals his 48-month sentence
following his guilty plea to illegal reentry by an individual previously convicted of

an aggravated felony, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). On appeal,

Cervera argues that his sentence is procedurally unreasonable because the district

court overemphasized his criminal history to the exclusion of any consideration of

the other 18 U.S.C. § 3553(a) factors. Additionally, Cervera contends that

appropriately weighing his innocuous motivation for reentry, the minor nature of

most of his prior offenses, and the overly severe guideline treatment of the offense,

his 48-month sentence is substantively unreasonable.

      “We review the sentence imposed by the district court for reasonableness.”

United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005). Recently, the Supreme

Court clarified that courts of appeal are to review sentences for abuse of discretion.

Gall v. United States, 552 U.S. __, __, 128 S. Ct. 586, 597 (2007). We

      must first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence-including an explanation for any
      deviation from the Guidelines range.

Id. To that end, the district court “should set forth enough to satisfy the appellate

court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551



                                           2
U.S. __, 127 S. Ct. 2456, 2468 (2007). However, “nothing in Booker1 or elsewhere

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      If the district court’s decision is procedurally reasonable, our analysis then

turns to the substantive reasonableness of the sentence. Gall, 552 U.S. at __, 128

S.Ct. at 597. “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both [the] record and

the factors in section 3553(a).” Talley, 431 F.3d at 788. Reasonableness review is

“deferential,” and “there is a range of reasonable sentences from which the district

court may choose.” Id. “In reviewing the ultimate sentence imposed by the district

court for reasonableness, we consider the final sentence, in its entirety, in light of

the § 3553(a) factors” rather than reviewing each individual decision made during

the sentencing process. United States v. Martin, 455 F.3d 1227, 1237 (11th Cir.

2006) (internal quotations and alteration omitted). Furthermore, “[t]he weight to

be accorded any given § 3553(a) factor is a matter committed to the sound

discretion of the district court.” United States v. Williams, 456 F.3d 1353, 1363

(11th Cir. 2006), cert. dismissed, 127 S. Ct. 3040 (2007), abrogated on other



      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                3
grounds by Kimbrough v. United States, 552 U.S. __, 128 S. Ct. 558 (2007). We

have noted that “a district court’s unjustified reliance on any one Section 3553(a)

factor may be a symptom of an unreasonable sentence.” United States v. Pugh,

___ F.3d ___ (No. 07-10183) (11th Cir. Jan. 31, 2008). The § 3553(a) factors

include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786 (summarizing 18 U.S.C. § 3553(a)).

      In Rita, the Supreme Court held that, in reviewing sentences for

reasonableness under 18 U.S.C. § 3553(a), a federal appellate court may apply a

presumption of reasonableness to a district court sentence imposed within the

guideline range. Rita, 551 U.S. at __, 127 S. Ct. at 2462. Although we do not

apply such a presumption, we will ordinarily expect a sentence within the

guidelines range to be reasonable. Talley, 431 F.3d at 788; see United States v.

Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007) (declining to apply a presumption

of reasonableness to within-guideline sentences).

                                          4
      After reviewing the record and reading the parties’ briefs, we conclude that

Cervera’s sentence is procedurally reasonable because the district court specifically

stated that it had considered the § 3553(a) factors, thoroughly explained its

reasoning for sentencing Cervera within the guideline range, considered Cervera’s

arguments for a below-guideline sentence, and addressed several of the § 3553(a)

sentencing factors. We also conclude that Cervera fails to meet his burden of

showing that his 48-month sentence, which is near the low end of the advisory

guideline range, is substantively unreasonable. Accordingly, we affirm Cervera’s

sentence.

      AFFIRMED.




                                          5